DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,813,052 to Taylor in view of US Pub. No. 2018/0125127 to Harris, USPN 7,285,595 to Quincy, US Pub. No. 2010/0108067 to Walker and USPN 7,937,775 to Manzella.
Regarding claims 1-8, 11-14, 16, 18, and 19, Taylor teaches an improved surgical gown which has, at its central operative field and operative zones of the sleeves, a liquid repellent, moisture vapor transmitting material, an inner layer of a breathable material, and an intermediate layer of a liquid proof material interposed therebetween (Taylor, Abstract).  Taylor teaches a surgical gown 2 including front panel 4 having back panels 6 and 8 extending integrally on either side thereof, and sleeves 10 and 12 also connected integrally with front panel 4 and back panels 6 8 (Id., column 3 lines 4-9).  Taylor teaches that the “central operative field” and “sleeve operative zone” refers to that part of the gown or sleeve which is most likely contacted with blood, various body fluids, or treating liquids such as water or saline solutions, during the course of a particular procedure (Id., column 3 lines 10-25, column 4 lines 21-43).  Taylor teaches that each of the front panel and sleeves comprise an outer layer, inner layer and intermediate layer (Id.), wherein each leave has similar construction (Id., column 4 lines 9-20).  Taylor teaches that the intermediate layer of the front panel and sleeves is preferably a liquid proof material (Id., column 5 lines 20-45).  Taylor teaches that the inner layer of the front panel and sleeves, and the back panels comprise a non-woven material which is moderately repellant and highly breathable, having an air permeability of at least about 20 CFM/ft2 (Id., column 5 lines 46 to column 6 line 3).  
Taylor does not appear to teach the claimed structure of the first material, the claimed rear panel comprising a laminate, and the remainder of the claimed structure including a hood, visor, helmet, fan module, and air tube.
Regarding the claimed structure of the first material, Harris teaches laminated articles including a barrier material and fabric for use in a health care apparel item such as a medical gown body (Harris, Abstract, paragraphs 0033, 0037).  Harris teaches that the barrier material may be provided in a critical area (e.g., middle portion of, chest), wherein the barrier material is positioned between a first fabric and a second fabric (Id., paragraph 0036).  Harris teaches that different zones in a laminated article may be used to create and/or provide different barrier/permeability properties in the laminated article (Id., paragraph 0038).  Harris teaches that the fabric may comprise one or more fabric layers, such as spunbond-meltblown-spunbond fabrics and spunbonded fabrics (Id., paragraph 0049), comprising a polypropylene (Id., 
Additionally, Quincy teaches fluorochemical blends suitable for producing repellency to low surface tension fluids in articles such as fibers and fibrous materials and films, for use in medical care garments (Quincy, Abstract). Quincy teaches that fluorochemicals may be added as internal melt additives, in an amount from greater than 0% by weight of the composition up to about 5% by weight (Id., column 7 lines 32-46).  Quincy teaches that various thermoplastic films may be used, including microporous elastic breathable films containing a filler material in an amount usually from about 30 percent to 70 percent by weight of the film (Id., column 8 line 63 to column 9 line 14).  Quincy teaches that the article may desirably be a multilayer film having one or more core components and one or more skin components, wherein the core layer comprises the fluorochemical blend (Id., column 9 line 52 to column 10 line 4).  Quincy teaches that the polymers generally suitable for film include polyolefins including ethylene/propylene copolymers (Id., column 10 lines 41-67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surgical gown of Taylor, and substituting the outer layer, inner layer and intermediate layer of Taylor with the laminated multilayer elastic barrier film material comprising first and second spunbond-meltblown-spunbond fabric layers or a first spunbond-meltblown-spunbond fabric and a second spunbond fabric layer, having an air 
	Regarding the real panel, Taylor teaches that the back panels comprise a non-woven material which is moderately repellant and highly breathable.  Additionally, Harris teaches that the first fabric layer may cover the entire laminated article (e.g., gown body), which may allow for air circulation and other desirable properties (Harris, paragraph 0037).  Harris teaches that the fabrics have high air permeability (Id., paragraph 0047), wherein examples include spun melt fabrics such as spunbond-meltblown-spunbond fabrics (Id., paragraph 0049).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surgical gown of the prior art combination, wherein the rear panel comprises a nonwoven fabric structure such as a spunbond-meltblown-spunbond fabric structure, as taught by Harris, motivated by the desire of forming a conventional surgical gown comprising a nonwoven rear panel structure known in the art as comprising air permeability suitable for use in surgical gowns.  
Note that regarding the claimed air volumetric flow rates, the prior art combination teaches substantially similar properties measured according to substantially similar units for a substantially similar purpose in a substantially similar structure and composition.  Therefore, the claimed air volumetric flow rates are either present in the invention of the prior art combination or they would be expected to overlap with the claimed air volumetric flow rates. The burden is only Applicants to prove otherwise.
Regarding the structure of the claimed system, Walker teaches a respirator having a shell that defines a breathable air zone for a user wearing the respirator, wherein an air flow control system for the respirator has an air delivery conduit within the shell of the respirator (Walker, Abstract).  Walker teaches that the respirator assembly 10 includes a non-shape stable hood 12 that serves as a shell for the respirator assembly, and a head harness 14 that is adjustable in one or more dimensions so that it may be sized to conform to a head of a user (Id., paragraph 0052).  Walker teaches that that the respirator assembly further comprises a shape stable air manifold 20, which is operable within a helmet and removably supported by the harness at a plurality of attachment points, such as by suitable mechanical fasteners (Id., paragraphs 0053, 0099).  Walker teaches that the air manifold has an air inlet conduit 26 and a plurality of air delivery conduits 28a and 28b, wherein the air inlet conduit is disposed adjacent a back of the user’s head (Id., paragraph 0054).  Walker teaches each air delivery conduit having an air outlet 32 adjacent a facial area (Id.).  Walker teaches that the hood includes a visor 36 and an air inlet opening 38 on its back side, and is in fluid communication with a supply of breathable air via an air hose 40, which is connected to a supply 42 of breathable air, the supply taking the form of a powered air purifying respirator, or a supplied breathable air source, as is known (Id., paragraph 0055).  Walker teaches that air flows from the supply through the hose into the air inlet conduit of the manifold, then through the air distribution chamber into each of the air delivery conduits and out from the air outlets into a breathable air zone defined by the hood, such that breathable air is delivered to the facial area for inhalation purposes (Id.).  Walker teaches that the powered air purifying respirator air and/or power supply is carried on a belt worn by a user (Id., paragraph 0097).  Walker teaches that known portable air sources include a turbo unit including a fan driven by a motor (Id., paragraph 0006) and suggests powered air purifying respirator blowers 
Additionally, Manzella teaches a surgical protective head gear assembly including a high volume air delivery system (Manzella, Abstract), which helps protect both the surgeon and patient from risks such as infection or disease (Id., column 1 lines 16-27).  Manzella teaches that the surgical personal protective assembly includes an adjustable helmet or head gear assembly to deliver a relatively high volume of air flow to a user or wearer via an air delivery system, wherein the helmet is configured to cooperate with a surgical garment and face shield to protect the user and patient against airborne debris, pathogens or contaminants (Id., column 1 lines 31-50).  Manzella teaches that the adjustable head gear assembly includes a tensioning assembly including a tensioning band (Id., column 11 line 54 to column 12 line 3), and a soft or deformable comfort band to cushion the user and at as a perspiration absorber (Id., column 12 lines 27-35).  Manzella teaches that the surgical garment includes a body suit or full length surgical garment having an upper body cover or hood, wherein the hood can be integral with the lower portion of the garment (Id., column 14 lines 26-49).  Manzella teaches that the surgical hood covers the head gear assembly (Id., column 14 lines 37-49), wherein the surgical hood may be manufactured from suitable surgical fabric (Id., column 14 lines 50-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surgical gown of the prior art combination, wherein the surgical gown additionally includes the respirator assembly including a helmet, visor, air hose connected to a plurality of air delivery conduits and a fan supply worn on a belt by a user, as taught by Walker, as Manzella establishes that such a structure including an adjustable head gear assembly and air delivery system were known in the protective garment art to be predictably 
Regarding claim 2, as shown in at least Figures 1-25 of Walker, the air outlet appears to be positioned at an angle, such as claimed, with respect to any horizontal or vertical direction.  
Regarding claim 3, the prior art combination teaches that the manifold is molded from a thermoplastic polymer (Walker, paragraph 0060).  The prior art combination not appear to teach that the head harness or band is formed from a polymer, cellulose or a combination thereof.  However, it is reasonable for one of ordinary skill in the art to expect that the head band is at least formed from a polymer, as such materials are known in the art to be easily formed, molded and durable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surgical gown of the prior art combination, wherein the head band is formed from at least polymers, motivated by the desire of forming a conventional surgical gown system comprising structural components which can be easily manufactured, formed and molded.
Regarding claims 4 and 5, the prior art combination teaches that the surgical garment includes a body suit or full length surgical garment having an upper body cover or hood, wherein the hood can be integral with the lower portion of the garment (Manzella, column 14 lines 26-49), wherein the surgical hood may be manufactured from suitable surgical fabric (Id., column 14 lines 50-67). The prior art combination establishes that it was known to provide different zones where contact with fluids is most likely, and that the rear of the gown may be highly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surgical gown of the prior art combination, wherein the hood comprises a front and rear portion joined by a seam, wherein either both portions comprise the laminated multilayer elastic barrier film material or the front portion comprises the laminated multilayer elastic barrier film material and the rear portion comprises the highly breathable nonwoven, as taught by Harris and Quincy, as it is within the level of ordinary skill to form a surgical gown structure having a shroud with both a front and rear portion having the desired level of barrier/permeability properties and structural properties.
Regarding claim 6, the prior art combination teaches that the hood includes a visor, wherein an interior portion of the visor or interior portion of the hood is releasably affixed to a tab portion of the harness, wherein the hood is thus supported adjacent its front side by the harness (Walker, paragraph 0055).  Additionally, the prior art combination teaches that the surgical hood can be attached to the face shield along a bonding area (Manzella, column 14 lines 37-49), which may comprise a hook and loop fastener such as Velcro or otherwise removably attached (Id., column 10 lines 46-59).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surgical gown of the prior art combination, wherein the visor, helmet and gown are secured as claimed, such as taught by Walker and Manzella, as it is within the level of ordinary skill to releasably affix the components of the surgical gown and respirator assembly in a known and predictable manner based on the totality of the teachings of the prior art.
446 is disposed in the front portion of the head gear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surgical gown of the prior art combination, and including padding in the front portion of the head harness, motivated by the desire to form a surgical gown structure having an additional padding material to aid in the comfort of the head harness.
Regarding claim 8, the prior art combination teaches a head harness 14 that is adjustable in one or more dimensions so that it may be sized to conform to a head of a user (Walker, paragraph 0052).  As shown in at least Figure 2 of Walker, the head harness includes a band that extends between a first and a second side of the helmet.  Additionally, Manzella teaches a conventional way of adjusting the dimensions, such as by adjusting the length of side straps, which ultimately affects the circumference of a head gear assembly (Manzella, column 18 lines 3-17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surgical gown of the prior art combination, wherein the head harness comprises an adjustable strap, as taught by Manzella, motivated by the desire to adjust the size and comfort of a head harness in a known and predictable manner.
Regarding claims 13 and 14, the prior art combination teaches the inclusion of a fluorochemical additive or filler in the claimed amounts (see Quincy, column 7 lines 32-46, column 8 line 63 to column 9 line 14).  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding claim 16, the prior art combination teaches that the fabric may have a basis weight in a range of about 15 gsm to about 35 gsm (Harris, paragraph 0052), and that the second fabric may be the same or different than the first fabric (Id., paragraph 0060).  Therefore, one of ordinary skill would expect that the basis weights of the fabric would be equivalent.
Regarding claims 18 and 19, the prior art combination renders obvious the claimed rear panels.  Additionally, the prior art combination teaches that the fabric may have a basis weight in a range of about 15 gsm to about 35 gsm (Harris, paragraph 0052).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Harris, Quincy, Walker and Manzella, as applied to claims 1-8, 11-14, 16, 18, and 19 above, and further in view of USPN 5,657,752 to Landis.
Regarding claim 7, as set forth above, it would have been obvious to one of ordinary skill to form the headband or support from a polymer.  Alternatively, Landis teaches a nasal positive airway pressure mask mounted to a mask frame (Landis, Abstract).  Landis teaches that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surgical gown of the prior art combination, wherein the head band is made of a plastic, as taught by Landis, motivated by the desire of forming a conventional ventilation device intended to be worn, comprising materials known in the art as being predictably suitable for such a purpose.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Harris, Quincy, Walker and Manzella, as applied to claims 1-8, 11-14, 16, 18, and 19 above, and further in view of USPN 5,430,620 to Li.
Regarding claims 9 and 10, the prior art combination does not appear to teach the claimed light source.  However, Li teaches a compact surgical headlamp capable of dynamic adjustment of the resulting field of illumination, comprising at least a single core fiber optic delivery light guide, an adjustable light projection system, and a mounting mechanism for movably supporting the headlamp proximate to the surgeon’s eyes (Li, Abstract).  Li teaches that the mounting mechanism may be attached to a headband (Id., column 5 line 60 to column 6 line 6).  Li teaches attachment of a joystick, either fixed or removable, enables control of the exact position of the illumination system so as to properly position the output light beam (Id., column 12 lines 3-37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surgical gown and system of the prior art combination, wherein the support member or headband additionally includes the compact surgical headlamp attached to the front of the helmet, as taught by Li, motivated by the desire of forming a conventional system having improved versatility and utility known in the art to be predictably suitable for surgical uses.

Claims 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Harris, Quincy, Walker and Manzella, as applied to claims 1-8, 11-14, 16, 18, and 19 above, and further in view of US Pub. No. 2006/0172647 to Mehta.
Regarding claims 15, 17 and 20, the prior art combination does not appear to teach the inclusion of the claimed semi-crystalline polyolefin and slip additives.  However, Mehta teaches polymer blends and nonwoven articles comprising a heterogeneous blend comprising from 60 to 99 weight percent of one or more semi-crystalline polymers, each semi-crystalline polymer comprising propylene and 0 to 5 weight % alpha-olefin comonomer (Mehta, Abstract).  Mehta teaches that the alpha-olefin is preferably ethylene (Id., paragraph 0051).  Mehta teaches that blends may also comprise other ingredients including slip agents (Id., paragraph 0092) such as erucamide, oleamide and stearamide in an amount from 50 ppm to 10 weight % based on the weight of the blend (Id., paragraph 0130), wherein the incorporation of the slip agent enhances 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surgical gown of the prior art combination, wherein the spunbond and spunbond-meltblown-spunbond layers comprise the claimed semi-crystalline polyolefin and slip agents in amounts, such as within the claimed ranges, as taught by Mehta, motivated by the desire of forming a conventional gown comprising spunbond and fabric layers known in the art as being predictably suitable for surgical gowns, wherein softness, fabric feel, tensile properties and tear resistance properties are desired.

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y CHOI/Primary Examiner, Art Unit 1786